BILLINGS, Chief Judge.
The Circuit Court of Greene County denied appellant’s Rule 27.26 motion to vacate three consecutive 10-year sentences, entered on his convictions for kidnapping.1 He alleged he was entitled to resentencing because of our supreme court’s decision in State v. Baker, 524 S.W.2d 122 (Mo. banc 1975). The lower court, without conducting an evidentiary hearing, ruled that the record made at the time of sentencing showed the trial judge had in fact exercised discretion in imposing consecutive sentences, rather than concurrent sentences, and denied appellant’s motion.
Pro se, appellant filed an untimely notice of appeal. Thereafter, sua sponte, we permitted a late filing of the transcript of the proceedings below on November 29, 1976.
Respondent, under date of June 13, 1977, and by certified mail, gave appellant notice of motion to affirm judgment [Rules 84.10, 28.09, V.A.M.R.] for failure to file his brief within sixty days after the filing of the transcript [Rule 84.05, V.A.M.R.] and filed the motion with our clerk on July 6, 1977.
Appellant has not sought, nor have we granted, additional time for the filing of his brief.
Respondent’s motion to affirm the judgment is sustained.
Judgment affirmed.
All concur.

. The convictions were affirmed in State v. Knighton, 518 S.W.2d 674 (Mo.App.1975).